IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-11-00103-CR

                         IN RE MICHAEL B. MCAFOOS


                                Original Proceeding



                          MEMORANDUM OPINION


        This original proceeding was filed on April 6, 2011, having been mailed by

Relator Michael B. McAfoos on or about March 28, 2011. Relator’s motion (petition)

seeks mandamus relief against the respondent trial judge on the allegation that, in cause

numbers H01895F and H01896F, the respondent trial judge has failed to rule on relator’s

request for appointment of counsel and relator’s motion to bench warrant, each alleged

to have been filed in the trial court on December 27, 2010.

        The State has filed a letter response and provided the Court with copies of the

judgments in cause numbers H01895F and H01896F. Those judgments reflect that

relator had counsel, pled guilty, and was sentenced to prison for four years on April 11,

2011.
       Accordingly, we dismiss the petition for writ of mandamus as moot.



                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed May 25, 2011
Do not publish
[OT06]




In re McAfoos                                                               Page 2